Citation Nr: 0007004	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of the initial 0 percent (noncompensable) 
evaluation assigned for right knee patellofemoral pain 
syndrome. 

2. Propriety of the initial 0 percent (noncompensable) 
evaluation assigned for left knee patellofemoral pain 
syndrome. 


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military form May 
1984 to May 1997.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted the veteran's service connection 
claims for right and left knee patellofemoral pain syndrome, 
and assigned a noncompensable (0 percent) rating for each 
knee.  At the same time, the RO adjudicated 6 other service 
connection claims for the veteran.  The veteran timely 
appealed only the noncompensable ratings for his right and 
left knee disabilities to the Board of Veterans' Appeals 
(Board).  As the veteran has disagreed with the initial 
evaluations assigned, the issues have been characterized 
accordingly.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

Since service, the veteran's knees have been symmetrical and 
non-tender with no patella grind and no tenderness of the 
patella over the knees; both knees are stable to stress; the 
veteran has a full range of motion; his functional impairment 
includes pain upon motion, during prolonged sitting and 
standing, and while climbing stairs.


CONCLUSIONS OF LAW

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2. The assignment of an initial noncompensable evaluation for 
right knee
patellofemoral pain syndrome was improper, and the criteria 
for a higher, 10 percent evaluation, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

3. The assignment of an initial noncompensable evaluation for 
left knee patellofemoral pain syndrome was improper, and the 
criteria for a higher, 10 percent evaluation, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257  
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reveal that he 
experienced soreness in both knees after running.  This 
condition was noted as early as 1993 when the veteran 
underwent an orthopedic examination.  He was treated with 
physical therapy and with aggressive non-steroidal anti-
inflamatories.  The veteran's January 1997 Medical Board 
examination found no patellar grind of the knees, and x-rays 
were negative for arthritis; he had full range of motion and 
no signs of instability. The veteran received a medical 
discharge largely due to the much greater difficulty that he 
had experienced in his hips. 

The veteran filed a VA compensation claim in April 1997, and 
he underwent his initial VA examination in November 1997.  At 
the time, he stated that he had lost no time from work during 
the past 12 months due to disability.  He reported his 
history of pain in the hips, upper legs, and knees.  In 
addition, he indicated that he experienced a popping sound in 
both knees upon extension.  The veteran also reported 
soreness in his knees after running.  The examiner found the 
veteran's knees to be symmetrical, non-tender, with no 
patella grind, and no tenderness of the patella over the 
knee.  The examiner also indicated that the veteran did not 
have any instability, as his knees were stable to stress 
testing.  The examiner noted that the veteran possessed a 
full range of motion, to 140 degrees, bilaterally.  The 
examiner also noted that the veteran had powerful, equal 
quadriceps.  The examiner found no weakness upon repetitive 
motion; however, on repetitive extension beyond 20 to 30 
degrees, the examiner noted the veteran's complaints of pain 
upon running, and stair climbing. The examiner also noted 
that the veteran did not have significant symptoms more than 
once or twice a month.  The examiner diagnosed the veteran 
with patellofemoral syndrome of both knees.  

In January 1998, following receipt and review of the November 
1997 examination report, the RO assigned a 0 percent 
evaluation for each knee, in part, on the basis that there 
was no limitation of motion or arthritis.

In February 1998, the veteran submitted a lay statement from 
his wife in which she described the pain and difficulties 
related to her husband's knees.  The veteran's wife indicated 
that the veteran has complaints of knee pain 4-5 times a 
week.  She indicated that he had to stop and stretch while on 
long drives, and even with that he experiences great 
discomfort.  She indicated that the veteran relies upon daily 
hot baths to attempt to alleviate his joint pain.  She also 
indicated that the veteran has had to eliminate many physical 
activities from his life.  The veteran submitted statements 
in February and March 1998 and described his knee pain as 
commensurate with his hip pain, for which he had been granted 
a compensable rating.  In addition, on his August 1998 VA 
Form 9, the veteran described experiencing a constant, aching 
pain in both knees that intensifies during physical 
activities such as prolonged sitting and standing, and in 
climbing stairs.   

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations for his left and right knee 
conditions are plausible and capable of substantiation and is 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, all 
reasonable doubt has been resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that decision, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held the rule of Francisco v. 
Brown (7 Vet. App. 55, 58 (1994)), that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

Here, the RO did not characterize either issue as involving 
the propriety of the initial evaluation assigned, or 
explicitly consider whether a "staged rating" was 
appropriate.  However, there is only the report of a single 
VA examination upon which to evaluate the claims.  Hence, 
there is no basis for consideration of a "staged rating," 
and the Board's characterization of the issues consistent 
with the Fenderson decision does not result in an analysis 
different than that employed by the RO.

The veteran's bilateral patellofemoral syndrome is properly 
evaluated according to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for "other" impairment of the knee, 
which includes recurrent subluxation or lateral instability 
as diagnostic criteria.  If these symptoms cause slight 
impairment in the knee a 10 percent rating is warranted.  If 
the impairment in the knee is moderate in nature, then a 20 
percent rating is to be assigned.  A 30 percent rating is 
warranted if the impairment is severe.  The RO rated the 
veteran's disability under diagnostic codes 5099 and 5019 
(for bursitis), as this condition is rated analogous to 
limitation of motion for arthritis.  As there is no clinical 
evidence of arthritis in either knee, the Board has utilized 
the more appropriate diagnostic code noted above.  See Butts 
v. Brown, 5 Vet.App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

Based upon its review of the VA examination of record, the RO 
found that the veteran had a full range of motion in his 
knees.  Accordingly, the RO assigned noncompensable ratings.  
Following its own review of the evidence in light of the 
above rating criteria, the Board determines that a 10 percent 
rating is assignable for each knee based upon the veteran's 
functional impairment.

Objectively, medical evidence does not show significant 
orthopedic disability manifested by limitation of motion.  
The veteran's range of motion is from 0 to 140 degrees, which 
indicates the absence of any limitation of motion (see 38 
C.F.R. 4.71, Plate II, indicating that "standard" range of 
left knee motion, extension to flexion, is from 0 to 140 
degrees).  The veteran's knees were noted to be symmetrical 
and non-tender.  There was no patella grind and no tenderness 
of the patella over the knees.  In addition, the examiner 
determined that the veteran's knees were stable to stress.

If, as here, the disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, on VA examination in November 1997, the veteran 
complained of experiencing daily intermittent pain.  
Moreover, the VA examiner opined that the veteran also 
experiences fatigability, lack of endurance, and weakness 
associated with the left knee, resulting in additional 
functional loss during flare-ups.  Hence, despite the lack of 
many significant clinical findings, the Board finds that, 
with consideration of functional loss, due to the factors 
noted above, in addition to that shown objectively, the 
veteran's right and left knee condition results in overall 
slight impairment, and supports the assignment of a 10 
percent disability evaluation for each knee.

There is no basis for assignment of an evaluation higher than 
10 percent for each knee under Diagnostic Code 5257.  The 
veteran's pain, fatigability, and weakness are not shown to 
be so debilitating as to warrant a 20 percent rating under 
this diagnostic code.  There is no evidence that he requires 
knee braces or prescription medication, nor has he lost time 
from work.  There is no indication that the veteran 
experiences disability, or disability comparable to, severe 
recurrent subluxation or instability so as to warrant a 30 
percent evaluation under Diagnostic Code 5257.  As noted 
above, the examiner found the veteran's knees to be stable to 
stress during the November 1997 examination.  There also is 
no basis for assignment of a higher evaluation under any 
other potentially applicable diagnostic code.

Even considering the veteran's complaints of pain and the 
other indicia of functional loss during flare-ups, there is 
no indication that the veteran experiences disability, or 
disability comparable to ankylosis of the knee, flexion 
limited to 15 degrees, extension limited to 20 degrees or 
more; hence, a higher disability evaluation is not assignable 
under Diagnostic Codes 5256, 5260, 5261 or 5262, 
respectively.  Moreover, although the November 1997 examiner 
diagnosed 
patellofemoral syndrome, there is no evidence that the 
veteran has arthritis in either one of his knees.  Hence, 
there is no basis for assignment of separate evaluations for 
arthritis (resulting in limitation of motion or painful 
motion) and instability.  See VAOGCPREC 9-98 (1998); 
VAOGCPREC 23-97 (1997).  

Accordingly, based on the medical evidence available in this 
case, the Board finds that the initial noncompensable ratings 
for right and left patellofemoral syndrome were not 
appropriate, and that the evidence of pain and functional 
impairment warrants a disability evaluation of 10 percent for 
each knee.  In reaching these conclusions, the Board applied 
the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above determinations are based on application of the 
pertinent provisions of the Rating Schedule.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria, as applied in the instant case with 
consideration of the DeLuca factors, as appropriate, are 
inadequate to evaluate either of the veteran's right and left 
knee conditions.  For example, there has been no showing that 
either has caused marked interference with his employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those indicated above, the Board is not 
required to remand either of the issues on appeal to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1995); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As the initial 0 percent evaluation assigned for right knee 
patellofemoral syndrome was not proper, a higher evaluation 
of 10 percent is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.

As the initial 0 percent evaluation assigned for left knee 
patellofemoral syndrome was not proper, a higher evaluation 
of 10 percent is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

